          Case CO.
               21-51892-wlh
                   FILE   DEPT.  Doc
                                  CLOCK14
                                        VCHR.Filed
                                              NO.  04/07/21  Entered 04/07/21 09:29:58 Desc Main
                                                           Page 1Earnings     Statement
               W48 025075 129900 2520   0000126967  1
                                            Document             of 9
                                                              67410-0051
                 AMAZON.COM          SERVICES        LLC                                   Period Beginning:          01/24/2021
                 ATTN: AMAZON         PAYROLL                                              Period Ending:             01/30/2021
                 202 WESTLAKE         AVE N                                                Pay Date:                  02/05/2021
                 SEATTLE,        WA 98109


                                                                                               BLAISE A KENGJISE
                 Filing Status: Head of household                                              1805 LAUREL CREEK DR
                 Exemptions/Allowances:
                     Federal: Standard Withholding    Table
                                                                                               LAWRENCEVILLE GA 30043




                          rate        hours          this period           year to date    Other Benefits and
Regular             15 2500          29 18              445 00                  667   30                                    this period   total to date
Personal Time       15 2500           3 58               54 60                  129   30   Groupterm Life                        0   30                 1 42
Shift Pay            0 5000          32 76               16 38                   30   28   Personal Balnce                       5   13
Holiday O/T                                                                     103   95   Tot Work Hours                       29   18
Holiday Pay                                                                     120   00   Vacation Balnce                       7   02
Shft Hol @O/T                                                                     3   47
                Gross Pay                             $515 98                 1 354   30
                                                                                           YOUR COMPANY PHONE NUMBER IS 888-892-7180


                Statutory                                                                  BASIS OF PAY: HOURLY
                Federal Income Tax                      -13 38                   94 91
                Social Security Tax                     -32 00                   84 05     LEGAL ADDR 410 TERRY AVE NORTH SEATTLE WA 98109
                Medicare Tax                             -7 49                   19 66
                                                                                           @ THE SHIFT PAY RATE MAY NOT DISPLAY CONSISTENTLY
                                                                                           DUE TO CALCULATION       METHOD AND ROUNDING.
                Accident Ins                             -3    12                 6   24
                Critic Illness                           -6    12                12   24
                Slifee                                   -1    83                 3   65    Taxable Marital Status:
                401K                                    -20    64*               42   17     GA:             Single
                                                                                            Exemptions/Allowances:
                Net Pay                               $431 40                                GA:             0,Tax Blocked
                Checking Dep                          -431 40

                Net Check                                  $0 00


                  Excluded from federal taxable wages
                  Your federal taxable wages this period are $495 34




                                                                                                                                            2000 A DP, LLC




                 AMAZON COM SERVICES LLC                                                   Advice number:                   00000126967
                 ATTN: AMAZON PAYROLL                                                      Pay date:                        02/05/2021
                 202 WESTLAKE AVE N
                 SEATTLE WA 98109

                 Deposited       to the account of                                         account number         transit     ABA                amount
                 BLAISE A KENGJISE                                                         xxxxxx7399              xxxx xxxx                    $431 40




                                                                                                        NON-NEGOTIABLE
          Case CO.
               21-51892-wlh
                   FILE   DEPT.  Doc
                                  CLOCK14
                                        VCHR.Filed
                                              NO.  04/07/21  Entered 04/07/21 09:29:58 Desc Main
                                                           Page 2Earnings     Statement
               W48 025075 129900 2520   0000135430  1
                                            Document             of 9
                                                              66074-0051
                 AMAZON.COM          SERVICES        LLC                                   Period Beginning:          01/31/2021
                 ATTN: AMAZON         PAYROLL                                              Period Ending:             02/06/2021
                 202 WESTLAKE         AVE N                                                Pay Date:                  02/12/2021
                 SEATTLE,        WA 98109


                                                                                               BLAISE A KENGJISE
                 Filing Status: Head of household                                              1805 LAUREL CREEK DR
                 Exemptions/Allowances:
                     Federal: Standard Withholding    Table
                                                                                               LAWRENCEVILLE GA 30043




                          rate        hours          this period           year to date    Other Benefits and
Regular             15 2500          28 77              438 74                1 106   04                                    this period   total to date
Personal Time       15 2500           1 95               29 74                  159   04   Groupterm Life                        0   30                 1 72
Shift Pay            0 5000          30 72               15 36                   45   64   Personal Balnce                       5   03
Holiday O/T                                                                     103   95   Tot Work Hours                       28   77
Holiday Pay                                                                     120   00   Vacation Balnce                       8   57
Shft Hol @O/T                                                                     3   47
                Gross Pay                             $483 84                 1 838   14
                                                                                           YOUR COMPANY PHONE NUMBER IS 888-892-7180


                Statutory                                                                  BASIS OF PAY: HOURLY
                Federal Income Tax                      -10 30                  105 21
                Social Security Tax                     -30 02                  114 07     LEGAL ADDR 410 TERRY AVE NORTH SEATTLE WA 98109
                Medicare Tax                             -7 02                   26 68
                                                                                           @ THE SHIFT PAY RATE MAY NOT DISPLAY CONSISTENTLY
                                                                                           DUE TO CALCULATION       METHOD AND ROUNDING.
                Accident Ins                             -3    12                 9   36
                Critic Illness                           -6    12                18   36
                Slifee                                   -1    84                 5   49    Taxable Marital Status:
                401K                                    -19    35*               61   52     GA:             Single
                                                                                            Exemptions/Allowances:
                Net Pay                               $406 07                                GA:             0,Tax Blocked
                Checking Dep                          -406 07

                Net Check                                  $0 00


                  Excluded from federal taxable wages
                  Your federal taxable wages this period are $464 49




                                                                                                                                            2000 A DP, LLC




                 AMAZON COM SERVICES LLC                                                   Advice number:                   00000135430
                 ATTN: AMAZON PAYROLL                                                      Pay date:                        02/12/2021
                 202 WESTLAKE AVE N
                 SEATTLE WA 98109

                 Deposited       to the account of                                         account number         transit     ABA                amount
                 BLAISE A KENGJISE                                                         xxxxxx7399              xxxx xxxx                    $406 07




                                                                                                        NON-NEGOTIABLE
          Case CO.
               21-51892-wlh
                   FILE   DEPT.  Doc
                                  CLOCK14
                                        VCHR.Filed
                                              NO.  04/07/21  Entered 04/07/21 09:29:58 Desc Main
                                                           Page 3Earnings     Statement
               W48 025075 129900 2520   0000143974  1
                                            Document             of 9
                                                              64789-0051
                 AMAZON.COM          SERVICES        LLC                                   Period Beginning:          02/07/2021
                 ATTN: AMAZON         PAYROLL                                              Period Ending:             02/13/2021
                 202 WESTLAKE         AVE N                                                Pay Date:                  02/19/2021
                 SEATTLE,        WA 98109


                                                                                               BLAISE A KENGJISE
                 Filing Status: Head of household                                              1805 LAUREL CREEK DR
                 Exemptions/Allowances:
                     Federal: Standard Withholding    Table
                                                                                               LAWRENCEVILLE GA 30043




                          rate        hours          this period           year to date    Other Benefits and
Regular             15 2500          23 18              353 50                1 459   54                                    this period   total to date
Personal Time       15 2500           3 35               51 09                  210   13   Groupterm Life                        0   30                 2 02
Shift Pay            0 5002          26 53               13 27                   58   91   Personal Balnce                       1   68
Holiday O/T                                                                     103   95   Tot Work Hours                       23   18
Holiday Pay                                                                     120   00   Vacation Balnce                       8   57
Shft Hol @O/T                                                                     3   47
                Gross Pay                             $417 86                 2 256   00
                                                                                           YOUR COMPANY PHONE NUMBER IS 888-892-7180


                Statutory                                                                  BASIS OF PAY: HOURLY
                Federal Income Tax                       -3 96                  109 17
                Social Security Tax                     -25 93                  140 00     LEGAL ADDR 410 TERRY AVE NORTH SEATTLE WA 98109
                Medicare Tax                             -6 06                   32 74
                                                                                           @ THE SHIFT PAY RATE MAY NOT DISPLAY CONSISTENTLY
                                                                                           DUE TO CALCULATION       METHOD AND ROUNDING.
                Accident Ins                             -3    12                12   48
                Critic Illness                           -6    12                24   48
                Slifee                                   -1    81                 7   30    Taxable Marital Status:
                401K                                    -16    71*               78   23     GA:             Single
                                                                                            Exemptions/Allowances:
                Net Pay                               $354 15                                GA:             0,Tax Blocked
                Checking Dep                          -354 15

                Net Check                                  $0 00


                  Excluded from federal taxable wages
                  Your federal taxable wages this period are $401 15




                                                                                                                                            2000 A DP, LLC




                 AMAZON COM SERVICES LLC                                                   Advice number:                   00000143974
                 ATTN: AMAZON PAYROLL                                                      Pay date:                        02/19/2021
                 202 WESTLAKE AVE N
                 SEATTLE WA 98109

                 Deposited       to the account of                                         account number         transit     ABA                amount
                 BLAISE A KENGJISE                                                         xxxxxx7399              xxxx xxxx                    $354 15




                                                                                                        NON-NEGOTIABLE
          Case CO.
               21-51892-wlh
                   FILE   DEPT.  Doc
                                  CLOCK14
                                        VCHR.Filed
                                              NO.  04/07/21  Entered 04/07/21 09:29:58 Desc Main
                                                           Page 4Earnings     Statement
               W48 025075 129900 2520   0000152669  1
                                            Document             of 9
                                                              63815-0051
                 AMAZON.COM          SERVICES        LLC                                   Period Beginning:          02/14/2021
                 ATTN: AMAZON         PAYROLL                                              Period Ending:             02/20/2021
                 202 WESTLAKE         AVE N                                                Pay Date:                  02/26/2021
                 SEATTLE,        WA 98109


                                                                                               BLAISE A KENGJISE
                 Filing Status: Head of household                                              1805 LAUREL CREEK DR
                 Exemptions/Allowances:
                     Federal: Standard Withholding    Table
                                                                                               LAWRENCEVILLE GA 30043




                          rate        hours          this period           year to date    Other Benefits and
Regular             15 2500          17 37              264 89                1 724   43                                    this period   total to date
Shift Pay            0 5003          17 37                8 69                   67   60   Groupterm Life                        0   30                 2 32
Holiday O/T                                                                     103   95   Personal Balnce                       5   38
Holiday Pay                                                                     120   00   Tot Work Hours                       17   37
Personal Time                                                                   210   13   Vacation Balnce                      11   67
Shft Hol @O/T                                                                     3   47
                Gross Pay                             $273 58                 2 529   58
                                                                                           YOUR COMPANY PHONE NUMBER IS 888-892-7180


                Statutory                                                                  BASIS OF PAY: HOURLY
                Social Security Tax                     -16 98                  156 98
                Medicare Tax                             -3 97                   36 71     LEGAL ADDR 410 TERRY AVE NORTH SEATTLE WA 98109
                Federal Income Tax                                              109 17
                                                                                           @ THE SHIFT PAY RATE MAY NOT DISPLAY CONSISTENTLY
                                                                                           DUE TO CALCULATION       METHOD AND ROUNDING.
                Accident Ins                             -1    56                14   04
                Critic Illness                           -3    06                27   54
                Slifee                                   -0    92                 8   22    Taxable Marital Status:
                401K                                    -27    36*              105   59     GA:             Single
                                                                                            Exemptions/Allowances:
                Net Pay                               $219 73                                GA:             0,Tax Blocked
                Checking Dep                          -219 73

                Net Check                                  $0 00


                  Excluded from federal taxable wages
                  Your federal taxable wages this period are $246 22




                                                                                                                                            2000 A DP, LLC




                 AMAZON COM SERVICES LLC                                                   Advice number:                   00000152669
                 ATTN: AMAZON PAYROLL                                                      Pay date:                        02/26/2021
                 202 WESTLAKE AVE N
                 SEATTLE WA 98109

                 Deposited       to the account of                                         account number         transit     ABA                amount
                 BLAISE A KENGJISE                                                         xxxxxx7399              xxxx xxxx                    $219 73




                                                                                                        NON-NEGOTIABLE
          Case CO.
               21-51892-wlh
                   FILE   DEPT.  Doc
                                  CLOCK14
                                        VCHR.Filed
                                              NO.  04/07/21  Entered 04/07/21 09:29:58 Desc Main
                                                           Page 5Earnings     Statement
               W48 025075 129900 2520   0000161829  1
                                            Document             of 9
                                                              63048-0051
                 AMAZON.COM          SERVICES        LLC                                   Period Beginning:          02/21/2021
                 ATTN: AMAZON         PAYROLL                                              Period Ending:             02/27/2021
                 202 WESTLAKE         AVE N                                                Pay Date:                  03/05/2021
                 SEATTLE,        WA 98109


                                                                                               BLAISE A KENGJISE
                 Filing Status: Head of household                                              1805 LAUREL CREEK DR
                 Exemptions/Allowances:
                     Federal: Standard Withholding    Table
                                                                                               LAWRENCEVILLE GA 30043




                          rate        hours          this period           year to date    Other Benefits and
Regular             15 2500          28 78              438 90                2 163   33                                    this period   total to date
Personal Time       15 2500           2 82               43 01                  253   14   Groupterm Life                        0   30                 2 62
Shift Pay            0 5000          31 60               15 80                   83   40   Personal Balnce                       4   42
Holiday O/T                                                                     103   95   Tot Work Hours                       28   78
Holiday Pay                                                                     120   00   Vacation Balnce                      13   22
Shft Hol @O/T                                                                     3   47
                Gross Pay                             $497 71                 3 027   29
                                                                                           YOUR COMPANY PHONE NUMBER IS 888-892-7180


                Statutory                                                                  BASIS OF PAY: HOURLY
                Federal Income Tax                       -8 64                  117 81
                Social Security Tax                     -30 87                  187 85     LEGAL ADDR 410 TERRY AVE NORTH SEATTLE WA 98109
                Medicare Tax                             -7 22                   43 93
                                                                                           @ THE SHIFT PAY RATE MAY NOT DISPLAY CONSISTENTLY
                                                                                           DUE TO CALCULATION       METHOD AND ROUNDING.
                Accident Ins                            -1     56                15   60
                Critic Illness                          -3     06                30   60
                Garnishment                           -112     75               112   75    Taxable Marital Status:
                Slifee                                  -0     92                 9   14     GA:             Single
                                                                                            Exemptions/Allowances:
                401K                                   -49     77*              155   36     GA:             0,Tax Blocked
                Net Pay                               $282 92
                Checking Dep                          -282 92

                Net Check                                  $0 00


                  Excluded from federal taxable wages
                  Your federal taxable wages this period are $447 94



                                                                                                                                            2000 A DP, LLC




                 AMAZON COM SERVICES LLC                                                   Advice number:                   00000161829
                 ATTN: AMAZON PAYROLL                                                      Pay date:                        03/05/2021
                 202 WESTLAKE AVE N
                 SEATTLE WA 98109

                 Deposited       to the account of                                         account number         transit     ABA                amount
                 BLAISE A KENGJISE                                                         xxxxxx7399              xxxx xxxx                    $282 92




                                                                                                        NON-NEGOTIABLE
          Case CO.
               21-51892-wlh
                   FILE   DEPT.  Doc
                                  CLOCK14
                                        VCHR.Filed
                                              NO.  04/07/21  Entered 04/07/21 09:29:58 Desc Main
                                                           Page 6Earnings     Statement
               W48 025075 129900 2520   0000170425  1
                                            Document             of 9
                                                              61750-0051
                 AMAZON.COM          SERVICES        LLC                                   Period Beginning:          02/28/2021
                 ATTN: AMAZON         PAYROLL                                              Period Ending:             03/06/2021
                 202 WESTLAKE         AVE N                                                Pay Date:                  03/12/2021
                 SEATTLE,        WA 98109


                                                                                               BLAISE A KENGJISE
                 Filing Status: Head of household                                              1805 LAUREL CREEK DR
                 Exemptions/Allowances:
                     Federal: Standard Withholding    Table
                                                                                               LAWRENCEVILLE GA 30043




                          rate        hours          this period           year to date    Other Benefits and
Regular             15 2500           7 87              120 02                2 283   35                                    this period   total to date
Personal Time       15 2500           8 32              126 88                  380   02   Groupterm Life                        0   30                 2 92
Shift Pay            0 5003          16 19                8 10                   91   50   Personal Balnce                      -3   90
Holiday O/T                                                                     103   95   Tot Work Hours                        7   87
Holiday Pay                                                                     120   00   Vacation Balnce                      13   22
Shft Hol @O/T                                                                     3   47
                Gross Pay                             $255 00                 3 282   29
                                                                                           YOUR COMPANY PHONE NUMBER IS 888-892-7180


                Statutory                                                                  BASIS OF PAY: HOURLY
                Social Security Tax                     -15 83                  203 68
                Medicare Tax                             -3 71                   47 64     LEGAL ADDR 410 TERRY AVE NORTH SEATTLE WA 98109
                Federal Income Tax                                              117 81
                                                                                           @ THE SHIFT PAY RATE MAY NOT DISPLAY CONSISTENTLY
                                                                                           DUE TO CALCULATION       METHOD AND ROUNDING.
                Accident Ins                             -1    56                17   16
                Critic Illness                           -3    06                33   66
                Garnishment                             -17    96               130   71    Taxable Marital Status:
                Slifee                                   -0    92                10   06     GA:             Single
                                                                                            Exemptions/Allowances:
                401K                                    -25    50*              180   86     GA:             0,Tax Blocked
                Net Pay                               $186 46
                Checking Dep                          -186 46

                Net Check                                  $0 00


                  Excluded from federal taxable wages
                  Your federal taxable wages this period are $229 50



                                                                                                                                            2000 A DP, LLC




                 AMAZON COM SERVICES LLC                                                   Advice number:                   00000170425
                 ATTN: AMAZON PAYROLL                                                      Pay date:                        03/12/2021
                 202 WESTLAKE AVE N
                 SEATTLE WA 98109

                 Deposited       to the account of                                         account number         transit     ABA                amount
                 BLAISE A KENGJISE                                                         xxxxxx7399              xxxx xxxx                    $186 46




                                                                                                        NON-NEGOTIABLE
          Case CO.
               21-51892-wlh
                   FILE   DEPT.  Doc
                                  CLOCK14
                                        VCHR.Filed
                                              NO.  04/07/21  Entered 04/07/21 09:29:58 Desc Main
                                                           Page 7Earnings     Statement
               W48 025075 129900 2520   0000179002  1
                                            Document             of 9
                                                              60478-0051
                 AMAZON.COM          SERVICES        LLC                                   Period Beginning:          03/07/2021
                 ATTN: AMAZON         PAYROLL                                              Period Ending:             03/13/2021
                 202 WESTLAKE         AVE N                                                Pay Date:                  03/19/2021
                 SEATTLE,        WA 98109


                                                                                               BLAISE A KENGJISE
                 Filing Status: Head of household                                              1805 LAUREL CREEK DR
                 Exemptions/Allowances:
                     Federal: Standard Withholding    Table
                                                                                               LAWRENCEVILLE GA 30043




                          rate        hours          this period           year to date
Bereavement         15 2500          80 00           1 220 00                 1 220   00
                                                                                             Your federal taxable wages this period are
Shift Pay            0 5000          80 00              40 00                   131   50
                                                                                             $1 238 57
Shrt Term Dis                                          104 57                   104   57
Regular                                                                       2 283   35   Other Benefits and
Holiday O/T                                                                     103   95                                    this period   total to date
Holiday Pay                                                                     120   00   Groupterm Life                        0 30                   3 22
Personal Time                                                                   380   02   Personal Balnce                      -0 20
Shft Hol @O/T                                                                     3   47   Vacation Balnce                      16 32
                Gross Pay                        $1 364 57                    4 646   86
                                                                                           YOUR COMPANY PHONE NUMBER IS 888-892-7180
                Statutory
                Federal Income Tax                      -99 79                  217 60     BASIS OF PAY: HOURLY
                Social Security Tax                     -84 62                  288 30
                Medicare Tax                            -19 79                   67 43     LEGAL ADDR 410 TERRY AVE NORTH SEATTLE WA 98109


                                                                                           @ THE SHIFT PAY RATE MAY NOT DISPLAY CONSISTENTLY
                Accident Ins                            -1     56                18   72
                                                                                           DUE TO CALCULATION       METHOD AND ROUNDING.
                Critic Illness                          -3     06                36   72
                Garnishment                           -290     09               420   80
                Slifee                                  -0     92                10   98    Taxable Marital Status:
                401K                                  -126     00*              306   86     GA:             Single
                                                                                            Exemptions/Allowances:
                Net Pay                               $738 74                                GA:             0,Tax Blocked
                Checking Dep                          -738 74

                Net Check                                  $0 00


                  Excluded from federal taxable wages

                                                                                                                                            2000 A DP, LLC




                 AMAZON COM SERVICES LLC                                                   Advice number:                   00000179002
                 ATTN: AMAZON PAYROLL                                                      Pay date:                        03/19/2021
                 202 WESTLAKE AVE N
                 SEATTLE WA 98109

                 Deposited       to the account of                                         account number         transit     ABA                amount
                 BLAISE A KENGJISE                                                         xxxxxx7399              xxxx xxxx                    $738 74




                                                                                                        NON-NEGOTIABLE
          Case CO.
               21-51892-wlh
                   FILE   DEPT.  Doc
                                  CLOCK14
                                        VCHR.Filed
                                              NO.  04/07/21  Entered 04/07/21 09:29:58 Desc Main
                                                           Page 8Earnings     Statement
               W48 025075 129900 2520   0000187850  1
                                            Document             of 9
                                                              59439-0051
                 AMAZON.COM          SERVICES        LLC                                   Period Beginning:          03/14/2021
                 ATTN: AMAZON         PAYROLL                                              Period Ending:             03/20/2021
                 202 WESTLAKE         AVE N                                                Pay Date:                  03/26/2021
                 SEATTLE,        WA 98109


                                                                                               BLAISE A KENGJISE
                 Filing Status: Head of household                                              1805 LAUREL CREEK DR
                 Exemptions/Allowances:
                     Federal: Standard Withholding    Table
                                                                                               LAWRENCEVILLE GA 30043




                          rate        hours          this period           year to date    Other Benefits and
Regular                                                                       2 283 35                                      this period   total to date
Bereavement                                                                   1 220 00     Groupterm Life                        0 30                   3 52
Holiday O/T                                                                     103 95
Holiday Pay                                                                     120 00
                                                                                           YOUR COMPANY PHONE NUMBER IS 888-892-7180
Personal Time                                                                   380 02
Shft Hol @O/T                                                                     3 47
                                                                                           BASIS OF PAY: HOURLY
Shift Pay                                                                       131 50
Shrt Term Dis                                                                   104 57
                                                                                           LEGAL ADDR 410 TERRY AVE NORTH SEATTLE WA 98109
                Gross Pay                                  $0 00              4 646 86
                                                                                           @ THE SHIFT PAY RATE MAY NOT DISPLAY CONSISTENTLY
                Statutory                                                                  DUE TO CALCULATION       METHOD AND ROUNDING.
                Federal Income Tax                                              217 60
                Social Security Tax                                             288 32
                                                                                            Taxable Marital Status:
                Medicare Tax                                                     67 43       GA:             Single
                                                                                            Exemptions/Allowances:
                                                                                             GA:             0,Tax Blocked
                Accident Ins                                                     18   72
                Critic Illness                                                   36   72
                Garnishment                                                     420   80
                Slifee                                                           10   98
                401K                                                            306   86

                Net Pay                                    $0 00


                Net Check                                  $0 00




                                                                                                                                            2000 A DP, LLC




                 AMAZON COM SERVICES LLC                                                   Advice number:                   00000187850
                 ATTN: AMAZON PAYROLL                                                      Pay date:                        03/26/2021
                 202 WESTLAKE AVE N
                 SEATTLE WA 98109

                 Deposited       to the account of                                         account number         transit     ABA                amount
                 BLAISE A KENGJISE




                                                                                                       NON-NEGOTIABLE
          Case CO.
               21-51892-wlh
                   FILE   DEPT.  Doc
                                  CLOCK14
                                        VCHR.Filed
                                              NO.  04/07/21  Entered 04/07/21 09:29:58 Desc Main
                                                           Page 9Earnings     Statement
               W48 025075 129900 2520   0000200431  1
                                            Document             of 9
                                                              58240-0051
                 AMAZON.COM          SERVICES        LLC                                   Period Beginning:          03/21/2021
                 ATTN: AMAZON         PAYROLL                                              Period Ending:             03/27/2021
                 202 WESTLAKE         AVE N                                                Pay Date:                  04/02/2021
                 SEATTLE,        WA 98109


                                                                                               BLAISE A KENGJISE
                 Filing Status: Head of household                                              1805 LAUREL CREEK DR
                 Exemptions/Allowances:
                     Federal: Standard Withholding    Table
                                                                                               LAWRENCEVILLE GA 30043




                          rate        hours          this period           year to date    Other Benefits and
Shrt Term Dis                                           104 57                  209   14                                    this period   total to date
Regular                                                                       2 283   35   Groupterm Life                        0 30                   3 82
Bereavement                                                                   1 220   00
Holiday O/T                                                                     103   95
                                                                                           YOUR COMPANY PHONE NUMBER IS 888-892-7180
Holiday Pay                                                                     120   00
Personal Time                                                                   380   02
                                                                                           BASIS OF PAY: HOURLY
Shft Hol @O/T                                                                     3   47
Shift Pay                                                                       131   50
                                                                                           LEGAL ADDR 410 TERRY AVE NORTH SEATTLE WA 98109
                Gross Pay                             $104 57                 4 751   43
                                                                                           @ THE SHIFT PAY RATE MAY NOT DISPLAY CONSISTENTLY
                Statutory                                                                  DUE TO CALCULATION       METHOD AND ROUNDING.
                Social Security Tax                        -6 51                294 83
                Medicare Tax                               -1 52                 68 95
                                                                                            Taxable Marital Status:
                Federal Income Tax                                              217 60       GA:             Single
                                                                                            Exemptions/Allowances:
                                                                                             GA:             0,Tax Blocked
                Accident Ins                               -3 12                 21   84
                Critic Illness                             -6 12                 42   84
                Slifee                                     -1 84                 12   82
                Garnishment                                                     420   80
                401K                                                            306   86

                Net Pay                                 $85 46
                Checking Dep                            -85 46

                Net Check                                  $0 00


                  Your federal taxable wages this period are $104 57

                                                                                                                                            2000 A DP, LLC




                 AMAZON COM SERVICES LLC                                                   Advice number:                   00000200431
                 ATTN: AMAZON PAYROLL                                                      Pay date:                        04/02/2021
                 202 WESTLAKE AVE N
                 SEATTLE WA 98109

                 Deposited       to the account of                                         account number         transit     ABA                amount
                 BLAISE A KENGJISE                                                         xxxxxx7399              xxxx xxxx                       $85 46




                                                                                                        NON-NEGOTIABLE
